            Case 1:19-cr-00395-PKC Document 100 Filed 09/23/20 Page 1 of 1

     NEW YORK                                                                                                    SHANGHAI
      LONDON                                                                                                      ATLANTA
    SINGAPORE                                                                                                    BALTIMORE
   PHILADELPHIA                                FIRM and AFFILIATE OFFICES                                       WILMINGTON
     CHICAGO                                                                                                        MIAMI
  WASHINGTON, DC                                                                                                BOCA RATON
  SAN FRANCISCO                                                                                                 PITTSBURGH
                                                  ERIC R. BRESLIN
  SILICON VALLEY                                                                                                  NEWARK
     SAN DIEGO                                                                                                   LAS VEGAS
                                                www.duanemorris.com
    LOS ANGELES                                                                                                 CHERRY HILL
      TAIWAN                                                                                                    LAKE TAHOE
      BOSTON                                                                                                     MYANMAR
     HOUSTON                                                                                                        OMAN
      AUSTIN                                                                                              A GCC REPRESENTATIVE OFFICE
                                                                                                               OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                           ALLIANCES IN MEXICO
                                                                                                               AND SRI LANKA



September 23, 2020

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. Vance Collins and Ramon Ramirez, 19 Cr. 395 (PKC)

Dear Judge Castel,

On behalf of my client, defendant Vance Collins, I respectfully request that the Court enter the
enclosed amended clothing order for Mr. Collins, instead directing that his clothing for trial be
sent to the Metropolitan Correctional Center (New York). Mr. Collins was transferred back to
the Metropolitan Correctional Center on September 22, so the prior order executed on September
8, 2020 (ECF 97) ordering clothes to Essex County Correctional Facility is no longer accurate.

We appreciate the Court’s consideration of this request.

                                                                 Respectfully submitted,

                                                                 /s/ Eric R. Breslin
Enclosure

cc: All counsel of record by ECF                                                              Eric R. Breslin, Esq.
                                                                                          Arletta K. Bussiere, Esq.
                                                                                           DUANE MORRIS LLP
                                                                                 1037 Raymond Blvd., Suite, 1800
                                                                                                Newark, NJ 07102
                                                                                                  P: 973-424-2000
                                                                                                  F: 973-424-2001
                                                                               Email: erbreslin@duanemorris.com
                                                                               Email: abussiere@duanemorris.com
                                                                            Attorneys for Defendant Vance Collins

D UANE M ORRIS LLP
1540 BROADWAY        NEW YORK, NY 10036-4086                                     PHONE: +1 212 692 1000    FAX: +1 212 692 1020
